NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICKIE L. HILL,                                 No. 19-15378

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00644-MMD-
                                                CBC
 v.

DANNY HOLLAND; et al.,                          MEMORANDUM*

                Defendants-Appellees,

and

TIMOTHY FILSON; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Nevada state prisoner Rickie L. Hill appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in his 42 U.S.C. § 1983 action alleging federal claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung,

391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Hill’s failure-to-

protect claim because Hill failed to raise a genuine dispute of material fact as to

whether defendants Southworth, Holland, and Byrne were deliberately indifferent

to an excessive risk to Hill’s safety. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (a prison official is deliberately indifferent if the prison official “knows of

and disregards an excessive risk to inmate health or safety”).

      The district court properly granted summary judgment on Hill’s retaliation

claim because Hill failed to raise a genuine dispute of material fact as to whether

Southworth, Holland, and Byrne took an adverse action against Hill because of his

protected conduct. See Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)

(elements of a First Amendment retaliation claim in the prison context).

      The district court properly granted summary judgment on Hill’s equal

protection claim because Hill failed to raise a genuine dispute of material fact as to

whether Southworth, Holland, and Byrne intentionally discriminated against Hill

on the basis of his membership in a protected class. See Furnace v. Sullivan, 705

F.3d 1021, 1030 (9th Cir. 2013) (plaintiff alleging an equal protection claim must

show that defendants acted with an intent or purpose to discriminate based upon


                                           2                                     19-15378
plaintiff’s membership in a protected class).

      The district court properly dismissed Hill’s claims against defendant Filson

because Hill failed to allege facts sufficient to show that Filson personally

participated in a constitutional violation. See Wilhelm v. Rotman, 680 F.3d 1113,

1118 (9th Cir. 2012) (standard of review for dismissal for failure to state a claim

under 28 U.S.C. § 1915A); Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011)

(pleading requirements for establishing supervisory liability).

      We reject as unsupported by the record Hill’s contention that the district

judge erred by failing to consider Hill’s objections to the magistrate judge’s report

and recommendation. See 28 U.S.C. § 636(b)(1) (deadline for party to serve and

file objections to magistrate judge’s findings and recommendations).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       19-15378